On Petition for a Rehearing.
Gavin, J. —
Counsel for appellant seek a rehearing, and *391attack two propositions advanced in tlie original opinion:
Filed April 12, 1895.
1st. That we were in error with reference to the rejection of the check.
Counsel seem t© have misinterpreted the language of the court. While it appears, from the record, that the repayment of the $23 to the appellee was in controversy, it does not appear that the fact of the payment of $23 to her husband was denied. So far as the record discloses the dispute was not as to whether the money was paid to the husband, but whether this was a payment to the wife. Upon this latter proposition the check would throw no light whatever. Hence the appellant failed to show any harmful error.
As to the third instruction given, after full consideration of counsel’s argument, we are still satisfied that the original holding is in harmony with the rule thoroughly * established in this State. If it be over-technical, the fault lies far back of this court, although we may add that we are strongly of the opinion that when we are asked to reverse a case for an error which, if an error, was evidently the result of mere oversight, and could hardly, by any reasonable possibility, have been in fact harmful, the technicality is rather in the position assumed by counsel than in that taken by the court.
As to the calculations by which counsel seek to show that they were in fact injured by this instruction, it needs only to say that they have by oversight omitted to allow to the appellee the $172.15, unpaid balance of the principal.
If any injustice was done to appellants in the court below, they have failed to make it manifest.
Petition overruled.